                               Case 4:20-cv-00244-RSB-CLR Document 6 Filed 12/23/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  JONATHAN DAVIS,

                  Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        4:20-cv-244

                  JASON BRAGG; and JIMMY MCDUFFIE,

                  Defendants.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that, in accordance with the Court's Order dated December 17, 2020, adopting the U.S. Magistrate

                      Judge's Report and Recommendation, judgment is hereby entered dismissing the complaint without

                      prejudice. This case stands closed.




            Approved by: ________________________________
                           ________________
                                         ________________




            December 23, 2020                                                   John E. Triplett, Acting Clerk
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
